United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2316
                        ___________________________

                            Oil & Gas Transfer L.L.C.

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                      John Karr

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the District of North Dakota - Bismarck
                                  ____________

                           Submitted: March 13, 2019
                              Filed: July 9, 2019
                                ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                         ____________

GRUENDER, Circuit Judge.

     Oil & Gas Transfer L.L.C. (“OGT”) appeals the district court’s1 denial of its
motion for attorney’s fees. We affirm.



      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
       OGT is an oil field construction company that hired John Karr to expand and
manage its business in North Dakota. When Karr left OGT in April 2015, he claimed
that OGT owed him $1,304,026.42. OGT disputed this claim, and Karr filed a
pipeline construction lien statement under North Dakota Century Code section 35-24-
04, purporting to establish a lien on a pipeline construction project that he had
managed while working for OGT. OGT does not own that pipeline, and the owner
is not a party to this action.

       Karr made no attempt to foreclose his putative lien for nearly a year before
OGT brought this action to quiet the pipeline title in January 2016. The district court
granted summary judgment in favor of OGT on the question of whether Karr was
eligible to claim a lien under section 35-24-04. We affirm that decision in a separate
opinion. The district court also determined that, despite prevailing in its quiet title
action, OGT was not entitled to attorney’s fees under North Dakota Century Code
section 35-24-19. We address that decision here, considering de novo the legal
question of whether section 35-24-19 provides for an award of attorney’s fees to the
prevailing party in a quiet title action. See Boyd v. ConAgra Foods, Inc., 879 F.3d
314, 324 (8th Cir. 2018). To answer this question, we apply North Dakota’s rules of
statutory construction. Behlmann v. Century Sur. Co., 794 F.3d 960, 963 (8th Cir.
2015).

       Under North Dakota law, “[t]he primary purpose of statutory interpretation is
to determine legislative intent.” Bolinske v. Jaeger, 2008 ND 180, ¶6, 756 N.W.2d
336, 339 (per curiam). “[T]he Legislature’s intent must be sought initially from the
statutory language.” Olson v. Job Serv. N. Dakota, 2013 ND 24, ¶5, 827 N.W.2d 36,
40. “Words used in any statute are to be understood in their ordinary sense, unless
a contrary intention plainly appears . . . .” N.D. Cent. Code § 1-02-02. And
“[s]tatutes are construed as a whole and are harmonized to give meaning to related
provisions.” Rasnic v. ConocoPhillips Co., 2014 ND 181, ¶14, 854 N.W.2d 659, 662
(citing N.D. Cent. Code § 1-02-07). We must also presume that the legislature did

                                         -2-
not intend an “unreasonable result or unjust consequence.” Great W. Bank v. Willmar
Poultry Co., 2010 ND 50, ¶7, 780 N.W.2d 437, 440. Only if a statute’s language is
ambiguous may we “resort to extrinsic aids to determine the intention of the
legislation, including the object sought to be attained, the circumstances under which
the legislation was enacted, and the legislative history.” Rasnic, 2014 N.D. 181, ¶14,
854 N.W.2d 659 (citing N.D. Cent. Code § 1-02-39). “A statute is ambiguous if it is
susceptible to different, rational meanings.” Id.

       North Dakota Century Code section 35-24-19 states that “[i]n any action
brought to enforce a lien prescribed by this chapter, the party for whom judgment is
rendered is entitled to recover a reasonable attorney’s fee, to be fixed by the court,
which must be taxed as costs in the action.” Karr argues, and the district court
agreed, that section 35-24-19 does not apply here because OGT’s quiet title action did
not seek to “enforce a lien.” Rather, OGT’s action challenged the enforceability of
a lien. OGT disputes this reasoning on appeal, claiming that application of the plain
and ordinary meanings of the word “enforce” and the phrase “any action” makes
section 35-24-19 broad enough to encompass its quiet title action.

       OGT relies on Black’s Law Dictionary’s definition of “enforce” as “[t]o give
force or effect to (a law, etc.); to compel obedience to.” Black’s Law Dictionary
(10th ed. 2014). OGT applies this definition to conclude that its quiet title action falls
within section 35-24-19 because it asked the district court to force or compel the lien
to comply with the law. But OGT’s conclusion does not follow from the proposed
definition. The definition suggests that to enforce a lien means to give force to a lien,
not to force that lien to comply with the law. Thus, the definition of “enforce” does
not establish that section 35-24-19 provides for attorney’s fees in quiet title actions
challenging the enforceability of a lien. Nor does the phrase “any action” establish
that section 35-24-19 provides for attorney’s fees because the scope of that phrase is
limited to actions “brought to enforce a lien.”



                                           -3-
        Construing section 35-24-19 alongside other provisions of North Dakota’s lien
statutes confirms that it was not meant to allow the recovery of attorney’s fees in
quiet title actions. North Dakota Century Code section 35-27-24.1, for example,
provides for an award of attorney’s fees to owners of construction projects who
succeed in actions—like quiet title actions—that “contest[] the validity or accuracy
of a construction lien by any action in district court.” By contrast, section 35-24-19
is not so broad. It applies only to actions brought to “enforce a lien,” and construing
it to apply to actions that “contest the validity or accuracy” of a lien would contradict
our duty to harmonize related statutory provisions. See Rasnic, 2014 ND 181, ¶14,
854 N.W.2d 659. Likewise, the provision immediately preceding section 35-24-19
states that “[i]n all cases when judgment may be rendered in favor of any person to
enforce a lien under the provisions of this chapter, the . . . pipeline . . . must be
ordered to be sold.” N.D. Cent. Code § 35-24-18 (emphasis added). Applying this
provision, if OGT’s quiet title action was “to enforce a lien” and Karr prevailed, then
the district court would be required to order the pipeline sold even though the owner
of the pipeline is not a party to the lawsuit. This is an absurd result that the
legislature could not have intended. See Pub. Serv. Comm’n v. Wimbledon Grain Co.,
2003 ND 104, ¶21, 663 N.W.2d 186, 193 (“We presume the Legislature did not
intend an absurd or ludicrous result or unjust consequences.”).

      For these reasons, section 35-24-19 is not ambiguous, and we need not
consider OGT’s public policy arguments. See Rasnic, 2014 ND 181, ¶14, 854
N.W.2d 659 (citing N.D. Cent. Code §§ 1-02-05 and 1-02-39). Accordingly, we
affirm the district court’s denial of OGT’s motion for attorney’s fees.
                        ______________________________




                                          -4-